Citation Nr: 1129533	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-22 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of indebtedness in the calculated amount of $2,640.00.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision of the Committee on Waivers & Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania that denied waiver of indebtedness in the amount of $2,640.00 resulting from overpayment of pension benefits.  


FINDING OF FACT

The Veteran did not file a timely request for waiver after being notified of the debt.


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of pension benefits in an amount calculated as $2,640.00 are not met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulation do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions. See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002).  



Legal Criteria

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

A request for waiver under this section will only be considered: (1) If made within two years following the date of a notice of indebtedness issued on or before March 31, 1983, by the Department of Veterans Affairs to the debtor; or (2) Except as otherwise provided herein, if made within 180 days following the date of notice of indebtedness issued on or after April 1, 1983, by the Department of Veterans Affairs to the debtor.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).

The 180 day period cited above may be extended if the individual requesting waiver demonstrates to the Chairperson on Waivers and Compromises that, as a result of error by either the Department of Veterans Affairs or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requestor does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requestor's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).

Analysis

The COWC denied the Veteran's request for waiver based on a finding the Veteran had not filed a timely request for waiver within 180 days of notification of the debt.  See 38 C.F.R. § 1.963(b), supra.

Per the timeline cited in the Statement of the Case, the Veteran was notified by a letter on March 23, 2006, that his pension had been reduced, resulting in an overpayment of $2,640.00.  On April 3, 2006, the Debt Management Center (DMC) sent the Veteran a letter notifying him of the debt and his right to waiver.  

Thereafter, review of the file shows the DMC sent the Veteran a letter on February 11, 2008, advising him that adjustment of his compensation and pension benefits had resulted in increase in his debt by an additional $1,284.00; the letter was sent to the same address as the April 2006 letter.  The Veteran responded by submitting the waiver request currently on appeal, dated February 21, 2008, citing financial hardship that would result from collection of the debt.

Upon receiving the Veteran's request for waiver the COWC granted waiver of the additional $1,284.00 debt, finding that the Veteran had submitted a timely request for waiver and that collection of the debt would be against equity and good conscience.  However, the COWC denied waiver of the original $2,640.00 debt, finding the Veteran had not submitted a timely request for waiver.

On review, the Board finds the Veteran was notified of the debt in April 2006 but did not file a request for waiver within 180 days, as required by the regulation.  Per the clear meaning of the regulation, VA cannot consider a request for waiver submitted past that date, absent error by VA or by postal authorities; no such error has been alleged or shown.  

The Veteran has asserted on appeal that collection of the debt would create a financial hardship.  The COWC explicitly acknowledged the Veteran's financial situation in granting the waiver of the second debt; however, because the Veteran did not file a timely waiver request for waiver of the original overpayment, the standards of equity and good faith do not apply to that debt.  Significantly, the Veteran has not asserted that he did not receive the original notice of debt in April 2006, and has not explained why he did not submit a request for waiver within 180 days of such notice.  He has also not challenged the validity of the debt, and in fact has paid off most of the debt over time.

In sum, the Board finds the Veteran did not submit a request for waiver of a debt in the calculated amount of $2,640.00 that can be considered by VA.  His appeal must accordingly be denied as a matter of law.


ORDER

Waiver of indebtedness in the calculated amount of $2,640.00 is denied.



____________________________________________
Shane A.  Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


